DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-5, 7, 17-23, 32-36 and 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the telephonic interview with Attorney Raymond Arner on 2/24/2021.
Applicant’s election without traverse of Genus A species: 5 mg/kg, Genus B species: at least 95%, Genus C species: blood tissue, Genus D species: corticosteroid, and Genus E species: intravenous injection in the interview on 2/24/2021 is acknowledged.
Claims 1-50 are pending.  Claim 16 has also been withdrawn from consideration due to improper multiple dependent form.  Claims 1, 6, 8-15, 24-31, 37 and 40-50 are under consideration for this Office Action. 

Specification
The disclosure is objected to because of the following informalities: In ¶ 65, ¶ 250 and ¶ 353: "verses" should be amended to "versus".   
Appropriate correction is required.
Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 16 has not been further treated on the merits.
Claims 8, 24, 26, 29-31, 37, 40-44 and 46-48 are objected to because of the following informalities:  
Claim 8 depends from non-elected claims.  Examiner suggest amending the method preamble to: "The method of claim 1 or claim 6". 
In claim 24, line 3: (rhAC) should be followed by a comma. In line 6, Tmax should be first presented in fully expanded form: a time of maximum observed concentration (Tmax).
In claim 26, line 2: Cmax should be first presented in fully expanded form: maximum observed concentration (Cmax).
In claim 29: "of" should read "is". 
Applicant is advised that should claim 25 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
In claim 30, line 1: "recom-binant" should read "recombinant".
Claim 31 contains typos, does not present abbreviations in fully expanded form and is missing punctuation.  Examiner suggests amending to the following: 
A method of treating a human subject with Farber disease, comprising administering to the subject a therapeutically effective dose of rhAC, 
wherein the therapeutically effective dose may be determined based on the pharmacokinetic profile, obtained in juvenile healthy CD-1 mice receiving a single maximum effective dose (MED) of 10 mg/kg dose of rhAC intraperitoneally, 
wherein the rhAC elicits a Cmax, an area under the concentration-time curve from 0 to last quantifiable time point (AUC0-last) or AUCtissue/AUCserum in accordance with the values set forth in FIG. 7.
In claim 37, line 2: "mouse" should read "mice".  The claim should start on a new line instead of being part of claim 36.
In claim 40, line 1: "recom-binant" should read "recombinant".
In claim 41, line 1: "recom-binantly" should read "recombinantly".
Claim 42 contains typos and superfluous words. Examiner suggests amending to: The method of claim 1, further comprising administering to the human subject an antipyretic, an antihistamine, a corticosteroid, or any combination thereof prior to, concurrently with, or after administration of the purified recombinant human acid ceramidase (rhAC).
In claim 43, line 1: "recom-binant" should read "recombinant".
In claim 44, line 2, "intra-nasal" should read "intranasal", line 3 "sub- cutaneously" should read "subcutaneously", "intra-arterial" should read "intraarterial" and "injec-tion" should read "injection".
claim 46, line 1: "adminis-tering" should read "administering".
In claims 47 and 48, lines 1-2: "admin-istering" should read "administering" and "cer-amide" should read "ceramide". 
Applicant is advised that should claim 49 be found allowable, claim 50 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15, 24-31, 37, 40 and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claims 8, 30 and 40 recite "RVT-801" as the purified recombinant human acid ceramidase in activated form.  RVT-801 is indefinite, because it is not defined by the specification and it appears to be an arbitrary designation for the rhAC used by the Claims 9-15 are dependent on claim 8 and also rejected due to said dependency. 
Claim 24 recites the term "curve (AUC)" in line 6.  It is unclear what the curve is and how it can be presented in the units cited.  Examiner suggests amending to "area under curve (AUC) of about 1 hr*µg/mL to about 2 hr* µg/mL in a plot of time post-administration (hr) versus rhAC concentration (µg/mL)”.  Claims 25-30 and 47 are dependent on claim 24 and also rejected due to said dependency.
Claim 30 recites the limitation "the purified" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests deleting "purified" in claim 30 or amending line 3 in claim 24 to recite "purified recombinant human acid ceramidase in activated form".
Claim 31 recites "the values set forth in FIG. 7" in line 6.  Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience."  Claims 37, 40 and 48 are dependent on claim 31 and also rejected due to said dependency.
Claim 40 recites the limitation "the purified" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests deleting "purified" in claim 40 or amending line 2 in claim 31 to recite "purified rhAC in activated form".

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 recites the claim limitations “wherein the Tmax is about 0.25 to 1.0 hours”. The claim limitation fails to further limit independent claim 24, because it repeats the limitation in line 6 of claim 24. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8-15, 41-46 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Schuchman (US20160038574A1) in view of Krainc (WO2012177997A1).

Regarding claims 1 and 6, Schuchman teaches a method of administering a ceramidase mixture to treat a subject for Farber disease (Schuchman Claim 38), wherein the ceramidase mixture includes an active acid ceramidase (Schuchman Claim 20) that is purified recombinant human acid ceramidase (Schuchman [104] line 1). 
Schuchman does not teach the dosage for treatment. 
Krainc teaches administering a lysosomal activating agent to a subject suffering from a lysosomal storage disease (Krainc Claim 130), wherein the lysosomal storage disease consists of Farber disease (Krainc Claim 136).  Krainc teaches the lysosomal activating agents are lysosomal enzymes (Krainc [309], line 4), such as acid ceramidases (Krainc [63], line 5).  Krainc teaches a preferred daily dosage of the lysosomal activating agent will range from 0.01 to 10 mg per kg of body weight (Krainc [363], lines 13-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuchman's method of administering rhAC by the dosage of about 1 mg/kg to 10 mg/kg, as taught by Krainc, 

Regarding claim 8, Schuchman in view of Krainc teach the rhAC is purified by methods including ion exchange chromatography and hydrophobic interaction chromatography to produce at least 95% pure form (Schuchman [83], lines 1-7).  The rhAC taught by Krainc has 100% sequence identity to the claimed RVT-801 (Krainc Pg. 44-45, Table 5, Acid Ceramidase: SEQ ID NO 12).  A sequence alignment between the instant SEQ ID NO:1 and Krainc's SEQ ID NO:12 is provided in the appendix. 
Claims 8-15 recite product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Schuchman in view of Krainc teaches the structural limitations of the recited rhAC; therefore the limitations of claims 8-15 are met. 

Regarding claim 41, Schuchman teaches acid sphingomyelinase and other contaminating proteins were removed from the recombinant AC preparations (Schuchman [12], lines 3-5).
Regarding claim 42, Krainc discloses suitable agents for use in combination therapy, including steroids (Krainc [410], lines 1-5).
claim 43, Schuchman teaches the rhAC is in a therapeutic composition (Schuchman Claim 8).  
Regarding claim 44, Schuchman teaches administering the composition orally, by inhalation, by intranasal instillation, topically, transdermally, parenterally, subcutaneously, intravenous injection, intra-arterial injection, intramuscular injection, intraplurally, intraperitoneally, intrathecally, or by application to a mucous membrane (Schuchman Claim 39). 
Regarding claims 45 and 49-50, Schuchman teaches the treatment comprises repeating administration (Schuchman Claim 40).
Regarding claim 46, Schuchman teaches the treatment further comprises administering one or more additional agents which reduce ceramide levels (Schuchman Claim 43). 

Claims 24-31, 37, 40 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Krainc (WO2012177997A1) in view of Schuchman (US20160038574A1).
Regarding claims 24-30, Krainc teaches administering a lysosomal activating agent to a subject suffering from a lysosomal storage disease (Krainc Claim 130), wherein the lysosomal storage disease consists of Farber disease (Krainc Claim 136). Krainc teaches the lysosomal activating agents are lysosomal enzymes (Krainc [309], line 4), such as acid ceramidases (Krainc [63], line 5) and are provided in a therapeutic regimen (Krainc [326]). The ceramidase taught by Krainc has 100% sequence identity to the claimed RVT-801 (Krainc Pg. 44-45, Table 5, Acid Ceramidase: SEQ ID NO 12). A sequence alignment between the instant SEQ ID NO:1 and Krainc's SEQ ID NO:12 is provided in the appendix. 
Krainc does not teach the acid ceramidase is purified recombinant acid ceramidase. 
Schuchman teaches a method of administering a ceramidase mixture to treat a subject for Farber disease (Schuchman Claim 38), wherein the ceramidase mixture includes an active acid ceramidase (Schuchman Claim 20) that is purified recombinant human acid ceramidase (Schuchman [104] line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have purified the acid ceramidase in Krainc's method as taught by Schuchman, because Schuchman teaches preparations of purified recombinant acid ceramidase are more effective at promoting cell survival and improving cell phenotype (Schuchman [10], lines 5-8). 
Claims 24 - 29 recite "the therapeutically effective dose may be determined based on the pharmacokinetic profile obtained in juvenile healthy CD-1 mice receiving a single, maximum effective dose of 10 mg/kg of rhAC intraperitoneally" and recite corresponding values the rhAC would elicit in healthy CD-1 mice.  The acid ceramidase taught by Krainc must necessarily possess the properties as recited, because it is structurally identical to RVT-801 as disclosed by the Instant Specification. 

Regarding claims 31, 37 and 40, Krainc teaches administering a lysosomal activating agent to a subject suffering from a lysosomal storage disease (Krainc Claim 130), wherein the lysosomal storage disease consists of Farber disease (Krainc Claim 136).  Krainc teaches the lysosomal activating agents are lysosomal enzymes (Krainc [309], line 4), such as acid ceramidases (Krainc [63], line 5) and are provided in a therapeutic regimen (Krainc [326]).  The ceramidase taught by Krainc has 100% sequence identity to the claimed RVT-801 (Krainc Pg. 44-45, Table 5, Acid Ceramidase: SEQ ID NO 12). A sequence alignment between the instant SEQ ID NO:1 and Krainc's SEQ ID NO:12 is provided in the appendix. 
Krainc does not teach the acid ceramidase is purified recombinant acid ceramidase. 
Schuchman teaches a method of administering a ceramidase mixture to treat a subject for Farber disease (Schuchman Claim 38), wherein the ceramidase mixture includes an active acid ceramidase (Schuchman Claim 20) that is purified recombinant human acid ceramidase (Schuchman [104] line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have purified the acid ceramidase in Krainc's method as taught by Schuchman, because Schuchman teaches preparations of purified recombinant acid ceramidase are more effective at promoting cell survival and improving cell phenotype (Schuchman [10], lines 5-8). 
Claims 31 and 37 recite "the therapeutically effective dose may be determined based on the pharmacokinetic profile obtained in juvenile healthy CD-1 mice receiving a single, maximum effect dose of 10 mg/kg dose of rhAC intraperitoneally" and recite corresponding values the rhAC would elicit in healthy CD-1 mice. The acid ceramidase taught by Krainc must necessarily possess the properties as recited, because it is structurally identical to RVT-801 as disclosed by the Instant Specification. 
claims 47-48, Schuchman teaches the treatment further comprises administering one or more additional agents which reduce ceramide levels (Schuchman Claim 43). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657